Citation Nr: 1438822	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-49 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left shoulder disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for a neck disability, to include as secondary to a low back disability.

5.  Entitlement to a sleep disorder, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from March 7, 1969 to October 16, 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for disabilities of the low back, both shoulders, and the neck.  He essentially contends that he sustained a back injury in service in 1971, during a helicopter accident.  With respect to the claimed shoulder and neck disability, two separate theories are raised by the record.  First, it has been asserted that these disabilities are directly related to injuries sustained during the helicopter accident.  Alternatively, it has been suggested that these disabilities are secondary to the claimed back disability.  Finally, the Veteran is also seeking service connection for a sleep disorder as secondary to the claimed back disability.

Service personnel records document that accident, but no injuries related to these joints.  The Veteran's claims were previously denied in large part based on the report of a September 2010 VA examination.  At that time, the examiner indicated that the Veteran's lumbar spine degenerative disc disease with L5 or S1 radiculopathy was not likely caused by or a result of the military helicopter crash he was involved in while in the service.

The Board notes that, in rendering this opinion, the VA examiner observed that chiropractic records showed complaints regarding the shoulders and neck as early as 1987, but no complaints regarding the back until 1992.  Although the VA examiner then rendered an etiology opinion with respect to the back, no opinion was offered as to whether the claimed shoulder or neck disabilities could be related to service.  Given the Veteran's assertions, the Board finds that another VA examination is necessary to clarify the etiology of these claimed disabilities.  

In this regard, the Board notes that RO determinations have noted that no complaints are of record regarding these claimed disabilities until after a 1987 motor vehicle accident.  However, the Veteran has submitted records from chiropractor showing treatment of at least right shoulder complaints a year or so prior to that accident.

With respect to the low back claim, the Board again notes that the VA examiner appeared to rely on the absence of documented complaints prior to 1992. However, the Veteran has submitted statements from various people who have witnessed the Veteran's back problems, including his wife, who has indicated she has known the Veteran since approximately 1975, shortly after his separation from service, and has witnessed him having back problems for the entirety of that period.  As the Board finds there is new evidence of record relevant to the etiology of the Veteran's back disability, the Board finds that the Veteran should be provided with a further VA examination to address the etiology of his back condition, taking into account all evidence of record, including that submitted since his last VA examination.

As to the Veteran's claimed sleep disorder, the Veteran contends that this disorder is secondary to his claimed back disability.  As such, the Board finds this issue is inextricably intertwined with his claim for service connection for a back disability, and must therefore also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for back, neck, sleep, right shoulder, and left shoulder disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed to the extent possible, the Veteran should be provided a VA orthopedic examination.  All indicated tests and studies are to be performed, and comprehensive social and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm the diagnosis of the Veteran's claimed back, neck, right and left shoulder, and sleep disabilities, and provide an analysis as to etiology.  Following a review of the claims folder and examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability, as well as other claimed disabilities, had their onset in service or are causally related to any incident of service.  If the Veteran is found to have a back disability secondary to service, the examiner should offer an opinion as to whether any of the Veteran's other claimed disabilities are secondary to that back disability.  If a sleep disability is diagnosed, the examiner should offer an opinion, if possible, as to whether it is secondary to the Veteran's PTSD, or whether a further opinion should be sought as to that claim.  Sustainable reasons and bases are to be provided for any opinion rendered.

3. Thereafter, readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



